DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/07/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 8-11, 16 and 17 are objected to because of the following informalities:
In claims 8 and 9, “the motor” should read “the electric motor”.
In claims 10, 11, 16 and 17, “wherein the electric or pneumatic motor is an electric motor” should be added.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 13 and 19, the terms “n_input” and “n_output” are unclear since they first (see lines 2-3) appear to refer to the number of pole pairs and then, in lines 4-5, they appear to refer to the number of permanent magnets. There is also insufficient antecedent basis for the terms “magnets” and “permanent magnets” since they are not present in claims 1 or 4. Examiner recommends that the terms “first permanent magnets” and “second permanent magnets” should be incorporated into claims 1 and 4. In regards to the limitation “the first component comprises a first number (n_input) of magnetic pole pairs, the second component comprises a second number (n_output) of magnetic pole pairs, wherein the first number (n_input) of magnets and the second number of second permanent magnets are even numbers” (present in claims 13 and 19), it will be construed for examination purposes to refer to “the first component comprises a first number (n_input) of magnetic pole pairs, the second component comprises a second number (n_output) of magnetic pole pairs, wherein the number of the first permanent magnets and the number of the second permanent magnets are even numbers”. Appropriate correction is required.

Claim 14 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to its dependency from claim 13. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lindner et al. (WO 9823025, hereinafter “Lindner”, English translation attached herein).

Regarding claim 1, Lindner discloses a hand guided and/or hand held electric power tool (page 4, lines 125-127, page 5, lines 199-205, see figs. 2 & 5), comprising an electric motor (26), 
a working element (24) realizing a working movement (rotational movement for drilling/milling, page 4, lines 140-141, page 5, line 201)when the electric motor (26) is activated, and 
at least one gear arrangement (2, 4, 7, page 5, lines 182-196) functionally located (inside housing “5”, see figs. 2 & 5) between the electric motor (26) and the working element (24) for transmitting a rotational movement and torque from the electric motor (26) to the working element (24) in order to realize the working movement (drilling/milling), 
characterized in that the at least one gear arrangement (2, 4, 7, page 5, lines 182-196) is embodied as a magnetic gear arrangement using magnetic fields (see arrows in fig. 3, page 6, lines 221-228), to transmit the rotational movement and torque from the electric motor (26) to the working element (24) without mechanical contact (page 1, lines 62-63, page 6, lines 221-223), in order to realize the working movement (drilling/milling).

    PNG
    media_image1.png
    593
    751
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    392
    604
    media_image2.png
    Greyscale

Regarding claim 3, Lindner discloses the power tool of claim 1, wherein the at least one magnetic gear arrangement (2, 4, 7) comprises a coaxial magnetic gear arrangement (at least “2” and “4” are coaxial, see fig. 3).

Regarding claim 12, Lindner discloses the power tool of claim 1, wherein the at least one magnetic gear arrangement (2, 4, 7) is located within a closed housing (5), with at least an output shaft (1, page 5, line 194) of the at least one magnetic gear arrangement (2, 4, 7), which is connected in a torque proof manner to the working element (24), emerging from the housing (5) through a throughway opening (see fig. 5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (WO 9823025) in view of Esenwein (US 2014/0034434).

Regarding claim 2, Lindner discloses the power tool of claim 1, but does not disclose that the at least one magnetic gear arrangement comprises a magnetic bevel gear arrangement.



    PNG
    media_image3.png
    415
    636
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Lindner’s power tool, a magnetic bevel gear arrangement, in order to have the output shaft at an angle relative to the input shaft while taking advantage of its magnetic braking capability, as taught by Esenwein ([0016-0017], which would facilitate the operation of the tool for certain tasks, like grinding, sanding and/or polishing.


Regarding claim 18.  
Claims 4-6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (WO 9823025) in view of Atallah et al. (US 2011/0037333, hereinafter “Atallah”) and Davey et al. (US 2015/0018168, hereinafter “Davey”).

	Regarding claim 4, Lindner discloses the power tool of claim 3, but does not disclose that the at least one magnetic gear arrangement has three principle coaxial components, all three of which may rotate relative to each other about a common rotational axis, a first component of the three principle coaxial components with a first number of magnetic pole pairs generates a first magnetic field, a second component of the three principle coaxial components with a second number of magnetic pole pairs generates a second magnetic field, and a radially intermediate third component of the three principle coaxial components comprises a non-magnetic and non-conductive structure carrying a third number of ferromagnetic pole pieces that acts as a passive part of a magnetic circuit between the first component and the second component of the three principle coaxial components. 

However, Atallah teaches a magnetic gear arrangement (see figs. 3-4, [0023-0030]) comprising three coaxial components (202, 204, 216), all three of which may rotate (see arrows in fig. 3, [0023]) relative to each other about a common rotational axis (located at the center in fig. 3), a first component (202) of the three principle coaxial components with a first number of magnetic pole pairs ([0023]) generates a first magnetic field (see Examiner’s Note below), a second component (204) of the three principle coaxial components with a second number of magnetic pole pairs ([0023]) generates a second magnetic field (see Examiner’s Note below) and a radially intermediate third component of the three principle coaxial components comprises a structure (216) carrying a third number of ferromagnetic pole pieces (206, [0023]) that acts as a passive part of a magnetic circuit (see Examiner’s Note below) between the first component (202) and the second component (204) of the three principle coaxial components (202, 204, 216).

Examiner’s Note: Because the structure of the claimed system, as identified above is the same as that claimed, it must inherently perform the same function in terms of the claimed magnetic circuit.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997; see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). [See MPEP §2114].

    PNG
    media_image4.png
    387
    668
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Lindner’s power tool, the recited magnetic gear arrangement, in order to be able to modulate the magnetic field and provide gear ratio control, as taught by Atallah ([0003], [0030]).


However, Davey teaches (see fig. 2) a radially intermediate third component (212) which comprises a non-magnetic and non-conductive structure ([0073], [0083]).

    PNG
    media_image5.png
    464
    462
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the power tool of Lindner in view of Atallah, the radially intermediate third component to comprise a non-magnetic and non-conductive structure, in order to minimize eddy currents therefore improving performance, as taught by Davey ([0083]).

Regarding claim 5, Lindner in view of Atallah and Davey discloses the power tool of claim 4. Lindner further discloses that the first number of pole pairs ([0023]) of the first component (202) is smaller than the second number of pole pairs ([0023]) of the second component (204). [There are less magnets “210” than magnets “214” (see fig. 3) and therefore a small number of pole pairs, see also [0021]] 
Regarding claim 6, Lindner in view of Atallah and Davey discloses the power tool of claim 5. Atallah further discloses that the first component (202) is an inner component (see fig. 3) connected to a shaft (220) of the electric motor (since it is an input shaft, [0023], it is understood that it is connected to a motor/generator).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the power tool of Lindner in view of Atallah and Davey, the recited arrangement, in order to be able to modulate the magnetic field and provide gear ratio control, as taught by Atallah ([0003], [0030]).

Regarding claim 13, Lindner in view of Atallah and Davey discloses the power tool of claim 4. Atallah further discloses that the first component (202) comprises a first number (n_input = 4) of magnetic pole pairs (8 magnets therefore 4 pole pairs, [0021]), the second component (204) comprises a second number (n_output = 23) of magnetic pole pairs (46 magnets therefore 23 pole pairs, [0021]), wherein (as best understood, see 112 claim rejection) the number (8) of first permanent magnets (210) and the number (46) of second permanent magnets (214) are even numbers (“8” and “46”), and wherein the gear ratio (i) of the at least one magnetic gear arrangement is i = n_output / n_input (ratio of the number of pole pairs, [0022]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the power tool of Lindner in view of Atallah and Davey, the recited arrangement, in order to be able to modulate the magnetic field and provide gear ratio control, as taught by Atallah ([0003], [0030]).

Regarding claim 14, Lindner in view of Atallah and Davey discloses the power tool of claim 13, wherein the third component (216) comprises a third number (n_pp = 27, see fig. 3) of ferromagnetic 

Regarding claim 19, Lindner in view of Atallah and Davey discloses the power tool of claim 5. Atallah further discloses that the first component (202) comprises a first number (n_input = 4) of magnetic pole pairs (8 magnets therefore 4 pole pairs, [0021]), the second component (204) comprises a second number (n_output = 23) of magnetic pole pairs (46 magnets therefore 23 pole pairs, [0021]), wherein (as best understood, see 112 claim rejection) the number (8) of first permanent magnets (210) and the number (46) of second permanent magnets (214) are even numbers (“8” and “46”), and wherein the gear ratio (i) of the at least one magnetic gear arrangement is i = n_output / n_input (ratio of the number of pole pairs, [0022]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the power tool of Lindner in view of Atallah and Davey, the recited arrangement, in order to be able to modulate the magnetic field and provide gear ratio control, as taught by Atallah ([0003], [0030]).

Allowable Subject Matter

Claims 7-11 and 15-17 are objected to as being dependents upon a rejected claim, but would be allowable if rewritten in independent forms including all of the limitations of the base claim and all the intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 7 and 15, the specific limitations of “wherein the electric or pneumatic motor is an electric motor comprising a stator with electrical windings and a rotor with magnetic pole pairs, wherein the first component of the at least one magnetic gear arrangement is formed by the rotor of the electric motor, and wherein the magnetic pole pairs of the rotor of the electric motor also act as the magnetic pole pairs of the first component of the at least one magnetic gear arrangement” in the combination as claimed, are neither anticipated nor made obvious over the prior art made of record.

Claims 8-9 are also objected due to their dependency from claim 7.

Regarding claims 10 and 16, the specific limitations of “wherein the second component of the magnetic gear arrangement  is located radially outside the third component of the magnetic gear arrangement and is provided with electrical windings located radially outside of the magnetic pole pairs, in order to form or make part of an outer stator of the electric motor, wherein the first component of the magnetic gear arrangement is located radially inside the third component and forms or makes part of an inner rotor of the electric motor and wherein the outer second component and the third intermediate component are located between the windings and the inner first component” in the combination as claimed, are neither anticipated nor made obvious over the prior art made of record.

Regarding claims 11 and 17, the specific limitations of “wherein the first component of the at least one magnetic gear arrangement  is located radially outside the third component of the magnetic gear arrangement and forms or makes part of an outer rotor of the electric motor, wherein the second component of the at least one magnetic gear arrangement is located radially inside the third component of the at least one magnetic gear arrangement and wherein the inner first component or the third intermediate component is provided with electrical windings in order to form or make part of an inner stator of the electric motor” in the combination as claimed, are neither anticipated nor made obvious over the prior art made of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834